[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case comes before the court pursuant to plaintiff's application to discharge a mechanic's lien filed by the defendant.
On March 24, 2001, the plaintiff and the defendant entered into a written contract whereby the defendant was to perform roofing work and other improvements on the plaintiff's home. The defendant is a contractor licensed to do such work. At that time, the plaintiff paid the defendant one-half of the contract price in the amount of $4,150.
The defendant commenced the work sometime after July 4th, working sporadically over the next several weeks when he left the job because the plaintiff refused to pay him the next scheduled installment due on completion of one-half of the improvements.
The plaintiff and two expert witnesses testified that the defendant completed less than 50% of the work (and he was therefore not entitled to any additional payment). The defendant claims to have performed 75% of the contract.
The court finds the evidence presented by the plaintiff to be more credible and thus finds no probable cause to sustain the defendant's mechanics lien. The lien is therefore ordered discharged. Argentinis v.Gould, 219 Conn. 151 (1991).
___________________ Freed, J. CT Page 2187